'
                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRO NI CALLY FILED
    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    ---------------------------------------------------------------x
    UNITED STATES OF AMERICA,
                                                                                DATE FILED:\      'i, l2b20
                                                                                DOC #: _ _- - + - - - - f ' - - - - -



                                                                       ORDER
                                       Government,
                                                                       13 Cr. 531 (RMB)
                          -against-

    George Bermeo,

                                       Defendant.
    ---------------------------------------------------------------x

            Background        ,

            The Court has received a letter, dated August 28, 2019, from George Bermeo, prose,

    Reg. No. 59099-004, inquiring as to whether the ruling in United States v. Davis, 139 S. Ct. 2319

    (2019) has any bearing upon his period of incarceration. "I was wondering if there was anything

    in [Davis] that would pertain to me or to any of my issues[.]"

            The Court is also in receipt of a letter from the Government, dated September 3, 2019.

    The Government argues that Bermeo is "not entitled to any relief' because Davis is inapplicable

    to Mr. Bermeo' s crime of conviction, which was conspiracy to commit Hobbs Act Robbery in

    violation of 18 U.S.C. § 195l(b)(l).

             On March 3, 2014, Mr. Bermeo pleaded guilty to conspiracy to commit Hobbs Act

    Robbery. He was sentenced to a term of imprisonment of 85 months and three years of

    supervised release following imprisonment. Mr. Bermeo was released from custody on or about

    December 18, 2019. He is currently under the supervision of the United States Probation

    Department for the Eastern District of New York.



                                                             1
•

           Analysis

           In Davis, the United States Supreme Court held §924(c)(3)(B) unconstitutional for

    vagueness. Because Mr. Bermeo pleaded guilty to conspiracy to commit Hobbs Act Robbery,

    which is a violation of 18 U.S .C. §195l(b)(l), Davis does not apply. The Court finds that Mr.

                                                    1
    Bermeo is not entitled to relief under Davis.

           Conclusion and Order

           For the foregoing reasons, the Court determines that Davis does not pertain to the issues

    Mr. Bermeo articulated in his letter. Should Mr. Bermeo wish to pursue these matters further, the

    Court suggests that he contact the Southern District of New York Pro Se Office at the U.S.

    Courthouse at 40 Centre Street, Room 105, New York, New York 10007.

           All parties and counsel, and the supervising probation officer, are directed to attend a

    status conference in courtroom 17B on February 12, 2020, at 12:30 p.m.



    Dated: New York, New York                                             t?l-113
           January 21, 2020                                      RICHARD M. BERMAN, U.S.D.J.




    1
     Any issues or arguments not specifically addressed in this order have been considered by this
    Court and rejected.

                                                        2
